Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant’s response filed 11/29/2021 has been entered.  Examiner acknowledges the following by applicant: 
The Information Disclosure Statements filed on 10/21/2021 have been entered and considered. Initial copies of the form PTO-1449 are enclosed with this action.  

Status of claims
Claims 2-4, 7, 10-11, 19-20 had/have been canceled.
Claims 1, 5-6, 8-9, 12-13, 15, 17 have been amended. 
New claims 21-24 are newly added.
In summary, claims 1, 5-6, 8-9, 12-18, 21-24 are pending and examined in this office action.

Claim Objections
Claim 5-6 are objected because the claims do not refer to a preceding claim.  
In this case, claims 5-6 are improperly depending on claim 24.  
See MPEP 608.01(n). 7.45. 

Appropriate corrections are required. 

New claim 24 is objected for following informalities:  
In view of specification ([0014]) and claim 1, “embryo of the fully mature seed” and “the shoot apex of the young bud of the tuber” are different organs from different source plants.  
In view of parent claim 1 (claim 1 recites “embryo of the fully mature seed” or “the shoot apex of the young bud of the tuber”), and dependent claims 5-6 (claim 5 recites “embryo of the fully mature seed”; claim 6 recites “the shoot apex of the young bud of the tuber”), for clarity and exactness, the wherein clause of claim 24 should be amended to  
--- wherein the tissues removed in the exposing the shoot apex are: 
(i) for the embryo of the fully mature seed, an endosperm, a coleoptile, a leaf primordium, and an excess of a scutellum of the fully mature seed; or
 (ii) for the shoot apex of the young bud of the tuber, a tuber and a leaf primordium of the young bud of the tuber ---.  
In view of specification and parent claim 1 (body of the claim), given (i) and (ii) of claim 24 are in the wherein clause, the metes and bounds of the claim are considered clear. Thus, 112(b) rejection is not made.   
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate correction and clarification are required. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 9, 12-14, 16-18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Martin-Ortigosa et al (US 20180142248/application 15575059, effectively filed 5/19/2015; priority application DE102015006335, filed 5/19/2015; priority application DE 102015014252, filed 11/5/2015), in view of Vianna et al (Fragment DNA as vector for genetic transformation of bean (Phaseolus vulgaris L.) Scientia Horticulturae 99, 371-378, 2004), and Romano et al (Transformation of potato (Solanum tuberosum) using particle bombardment. Plant Cell Reports 20:198–204, 2001). 
Claim 1 is drawn to a method (for editing a plant genome) comprising steps of: 
coating a microparticle having a diameter in a range from 0.3 to 1.5 um with at least one material selected from the group consisting of a nucleic acid and a protein; 
introducing a deletion, an insertion, or a substitution into a target site in the genome of a plant by bombarding a shoot apex of the plant with the coated microparticle using a gene gun, 

an L2 layer cell in the shoot apex is bombarded with the coated microparticle, 
wherein, among the L2 layer cell in the shoot apex, a shoot apical stem cell that differentiates into a germ cell line is bombarded with the coated microparticle; 
growing the shoot apex bombarded with the coated microparticle without applying selective pressure so as to obtain a plant body; and 
selecting a genome-edited plant body from the plant body, 
wherein the nucleic acid comprises a nucleic acid encoding a nuclease or a deaminase, and the protein comprises the nuclease or the deaminase (Wherein Clause A).  
Interpretation of Wherein Clause A: Since the “at least one material selected from the group consisting of a nucleic acid and a protein” in the claim body means either a nucleic acid OR a protein, the wherein clause X (amended from “or” to “and”) further limits the nucleic acid in the claim body, and also further limits the protein in the claim body.  The wherein clause does not mean that the claim requires both nucleic acid and protein.   Again, in the claim body, “at least one material selected from the group consisting of a nucleic acid and a protein” means that the claim requires either a nucleic acid OR a protein.   
Dependent claims 
Claim 9: The plant is wheat, barley, rice, corn, soybean, potato, OR apple.  
Claim 12: The coating the microparticle is performed by coating the microparticle with nucleic acids each linked to a promoter and a terminator, and 30 the nucleic acids comprise a nucleic acid capable of expressing at least one 55guide RNA and a nucleic acid encoding a Cas nuclease protein.  
Claim 13: The coating the microparticle is performed by coating the microparticle with the nuclease.  

Claim 16: further comprising growing the genome-edited plant body.  
Claim 17: The genome is in a germ cell line or a stem cell that can differentiate into the germ cell line in a shoot apical meristem, and wherein the method is an in planta method.  
Claim 2018 limits claim 17, further comprising growing the genome-edited plant body.
New claim 22 limits claim 1, wherein a number of shots for bombarding the shoot apex of the plant with the coated microparticle is two or more.  

Regarding claim 1, Martin-Ortigosa et al teach a method of transforming plant and editing plant genome, comprising steps of: 
Using particle bombardment (microparticle-mediated gene transfer) to deliver the gene to plant genome.  The microparticle comprises gene of interest ([0062]), reading on coating a microparticle with at least one type of nucleic acid;
Introducing a deletion, insertion, or substitution (editing) into a target site in the genome of a plant ([0055], [0102]). The introduction is made by particle bombardment using a gene gun ([0039], Example 4, [0155]).  
The microparticle size is 0.6-1 um in diameter ([0165]), anticipating 0.3-1.5 um.   
According to instant specification ([0040]), “shoot apex” as used herein encompasses a growing point (shoot apical meristem) at the leading end of a stem, and a tissue including the growing point and several leaf primordia derived from the growing point.…….. the “L2 layer” refers to the second cell layer from the outermost layer in a shoot apical meristem.
The tissue used was shoot meristem ([0014], Examples 2-3 [0149]-[0151]). The target tissues including shoot meristem are/can be from mature embryos/seeds ([0058]). 
that the L2 tissues are germline tissues. Nevertheless, only germ line cells can be regenerated to plants and selected ([0099]).  Note: priority application DE 102015014252 teaches that meristem cells located in outer layer (L1 layer) have been differentiated and are suitable for bombardment, only the embryo cells are suitable ([0040]-[0042], [0146], [0176], figs 10-12). Thus, the teaching of Martin-Ortigosa et al is supported by priority application; 
Growing/regenerating the modified tissue into a whole plant ([0137]); and
Selecting the edited plant body using marker assisted method from the plant body ([0099], [0117]).  
Regarding Wherein Clause A, using a nuclease or DNA encoding a nuclease to perform site specific gene editing (deletion, insertion and substitution) in a plant tissue is a routine practice in the art.  
Martin-Ortigosa et al teach that such gene modification of plant tissues includes using a nuclease (CRISPR/Cas9) in the construct, for site specific modification ([0003], [0050]-[0053],[0089]-[0090]). Note: priority application DE102015006335 teaches using Cas nuclease to edit plant tissue ([0024]-[0025], [0051], claim 1). Thus, the teaching of Martin-Ortigosa et al is supported by priority application. 
Martin-Ortigosa et al further teach the advantage of targeting/bombarding L2 layer: transformed L2 layer will end up producing transgenic organs and transgenic pollen ([0014],[0079]). 
Since applicant argues that examples 8-12 of Martin-Ortigosa et al were not supported by priority, priority application DE 102015014252 demonstrated that bombardment of deep layers of shoot apical meristem (L2 embryo layer) was successful ([0040]-[0042], fig 10-12). 

Thus, Martin-Ortigosa et al teach the structures and steps of claim 1 and advantage thereof except 

2. do not teach “without applying selective pressure”. 
As analyzed above, Martin-Ortigosa et al strongly suggest that shoot meristem are/can be from mature embryos/seeds ([0058]).  
According to specification (PG pub [0084]), without selective pressure means not using a drug like antibiotics and so on). 
Vianna et al teach (and demonstrated success) transforming mature seed by particle bombardment (p372, last para; p373, 1st and 2nd para). Vianna et al teach that mature seeds were surface sterilized and the embryonic axes were excised from the seeds and the apical meristems (comprising L2 layer) were exposed by removing their primary leaves, and bombardment is performed (p372, last para; p373, 1st para). The transformation was successful and the transgenic seed/apex was regenerated to transgenic plant (p373, 3rd to last para; p374, whole page). 
Marker-free selection of transformant is routine method and taught in prior art. For example, Romano et al teach a method of editing/transforming potato plant by particle bombardment (p198, title, abstract).   Romano et al teach using marker-free method for selection, and teach using southern blot and PCR for selection of transgenic cell and plant, a common method of selection without using selection pressure/marker (p203, left col, 5th para; p200, left col, 3r para). 
Regarding dependent claims, Martin-Ortigosa et al teach applying the method to wheat, barley, maize and soon on ([0005]), particularly providing examples in maize ([0148]), the limitation of claim 9. 
Regarding claims 12-14, as analyzed above, Martin-Ortigosa et al teach that particle bombardment of plant tissues includes using coated Cas (Cas is a nuclease).  
Martin-Ortigosa et al teach that the CRISPR/Cas system also include guide RNA ([0050]-[0052]). 
Martin-Ortigosa et al teach that the construct comprises promoter and terminator ([0068]-0070)).  
Thus Martin-Ortigosa et al teach the limitations of claims 12-14. 
Martin-Ortigosa et al teach growing/regenerating the edited tissue into a whole plant ([0137]), and growing the plant ([0148]-[0149]), the limitation of claim 16. 
Martin-Ortigosa et al particularly teach in planta transformation, and growing the plant (abstract; Examples [0165]-[0170]), the limitations of claims 17-18. 
Martin-Ortigosa et al teach that the plant cells (for bombardment and editing) refers plurality of tissues including shoots ([0058]), the limitation of claim 22. 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Martin-Ortigosa et al (supported by both priority applications) teach the subject matter of bombarding cells in the L2 layers of shoot apex including editing with nuclease and the advantage thereof, and the structures and steps of claim 1, except do not explicitly teach (but suggest) shoot apex from fully mature seed or shoot apex of a young bud of a tuber, and do not teach “without applying selective pressure”. 
Vianna et al teach and demonstrated transforming/editing mature seed comprising exposed shoot meristem apical (apex, comprising L2 layer inherently) by particle Bombardment (coated with micro-particles).    
Romano et al teach using marker-free method for selection and teach using southern blot and PCR (common marker free method without selective pressure) for selection of transgenic cell and plant.
Martin-Ortigosa et al, and been motivated to bombard and edit the L2 cells, and utilize the structures and follow the steps as taught by Martin-Ortigosa et al, to perform the bombardment and editing, to achieve the expected result and obtain the same advantage. 
One ordinary skill in the art also would have realized the advantage of bombarding shoot apex of mature seed as taught and demonstrated by Vianna et al, and the routine method of marker-free selection of transformants as taught by Romano et al, and been motivated to slightly modify the method of Martin-Ortigosa et al to substitute/add the structures and steps of Vianna et al and Romano et al, to achieve the expected and improved results.  
The expectation of success would have been high because Martin-Ortigosa et al and priority application achieved success in germline editing L2 Layer of shoot meristem tissue by Bombardment.  The difference between Martin-Ortigosa et al and Vianna et al is that the transformation construct of Martin-Ortigosa et al comprises nuclease.  Since bombarding shoot apex of mature seed with a transformation construct was demonstrated successful By Vianna et al, bombarding shoot apex of mature seed with a transformation construct comprising nuclease would have been expected to be successful.  Marker-free selection is a routine method in the art and taught by Romano et al. With or without selection pressure/marker, one ordinary skill in the art would have expected the same success.  
Therefore, the invention would have been obvious to one ordinary skill in the art. 
In addition, applicant only provides example of bombarding mature seed, not bombarding young bud of tuber. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martin-Ortigosa et al and Vianna et al and Romano et al, as applied to claim 1 above, and further in view of Tillich (Seedling Diversity and the Homologies of Seedling Organs in the Order Poales (Monocotyledons). Annals of Botany 100: 1413–1429, 2007). 

Claim 8 limits the fully mature seed to a fully 15mature seed comprising a root having a length of 1 mm or less.   
Martin-Ortigosa et al in view of Vianna et al and Romano et a do not teach the seed comprising a root having a length of 1 mm or less. 
Tillich teaches and demonstrated successfully transforming seed in early stage of development (p1423, left col, last para).   Tillich teaches that young roots are differentiated from seed/embryo and growing to less than 1mm, 3mm, and 5mm in length (p1420, fig 7).  Less than 1mm is in early development.    
Please note seeds comprise shoot apex. 
	Tillich teaches that embryos in undifferentiated stage or early development stage can be used for transformation (p1427, left col, 1st para). 
Thus, one ordinary skill in the art would have realized that embryo in early development and undifferentiated stage was successfully transformed as demonstrated by Tillich, and been motivated to slightly modify method of Martin-Ortigosa et al in view of Vianna et al and Romano et al, to use seed/embryo in such early development and undifferentiated stage as taught by Tillich to substitute the source material for bombardment and editing, to achieve the same expected or improved result.  The expectation of success would have been high because Martin-Ortigosa et al in view of Vianna et al and Romano et al demonstrated successful editing by using mature seed/embryo. Tillich further demonstrate successful editing/transformation by using a particular stage of seed/embryo, thus the improvement would have been expected.   
Therefore, the claim would have been obvious to one ordinary skill in the art. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Martin-Ortigosa et al and Vianna and Romano et al, as applied to claim 1 above, and further in view of Lakshmanan et al (Rapid and Efficient Gene Delivery into Plant Cells Using Designed Peptide Carriers. Biomacromolecules, 14, 10−16, 2013).  
Claim 1 has been analyzed above. 
Claim 15 introduces a limitation: the coating the microparticle is performed by coating the microparticle with the protein, and bombarding the shoot apex 10of the plant is performed using a hydrophilic macrocarrier film with the microparticle coated with the protein.  
By instant specification (0077]), a surfactant, a photocatalyst, a hydrophilic polymer, are examples of hydrophilic macrocarrier films.  
Martin-Ortigosa et al and Vianna et al and Romano et al do not teach such limitation.  
Lakshmanan et al teach using polymers comprising mostly lysine and histidine (K and H) to form a complex to carry and deliver DNA to plant (wheat) embryo cell, and demonstrated success of increased transfection efficiency (p10, right col, 1st para). Both lysine and histidine are hydrophilic, thus such polymer is a hydrophilic polymer.    
Lakshmanan et al further using bombardment to deliver the complex (DNA and polymer) into plant tissue and demonstrated success (p11, right col, last para; p12-13, whole pages). 
Thus, one ordinary skill in the art would have recognized hydrophilic polymer, or other hydrophilic macrocarrier films as the coating particle for bombardment and the advantage thereof as taught and demonstrated by Lakshmanan et al, and been motivated to apply such material(s) to modify and improve the method of Martin-Ortigosa et al in view of Vianna et al and Romano et al, to achieve the same success.  
The expectation of success would have been high because Martin-Ortigosa et al in view of Vianna et al and Romano et al demonstrated successful editing by bombardment, and Lakshmanan et al Martin-Ortigosa et al in view of Vianna et al and Romano et al.  
Therefore, the claim would have been obvious to one ordinary skill in the art. 

New claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Martin-Ortigosa et al and Vianna et al and Romano et al, as applied to claim 1 above, and further in view of Takenaka et al (The process of RNA editing in plant mitochondria. Mitochondrion 8, 35–46, 2008), and Sharma et al (APOBEC3A cytidine deaminase induces RNA editing in monocytes and macrophages. Nature communication, 1-15, 4/2015).  
Claim 1 has been analyzed above. 
Claim 21 limits claim 1, wherein the coating the microparticle is performed by coating the microparticle with the deaminase.  
Martin-Ortigosa et al teach including a nuclease in the method of plant editing, but Martin-Ortigosa et al in view of Vianna et al and Romano et al do not teach such limitation.  
Takenaka et al teach including a deaminase in RNA based editing in plant tissues, and that the deaminase plays important roles in such editing (p36, right col, 4th para; p41, left col, 3rd para; p42, whole page). 
As support to Takenaka et al, Sharma et al also teach including a deaminase in RNA based editing, and that the deaminase plays important roles in such editing (p1, title; p2, left co, 2nd para).  Sharma et al demonstrated success (p4, figure 1). 
Thus, one ordinary skill in the art would have recognized that deaminase plays important roles in RNA based editing as taught by Takenaka et al and Sharma et al, and been motivated to include a Martin-Ortigosa et al, especially for RNA based editing, to achieve expected result.  The expectation of success would have been high because Martin-Ortigosa et al demonstrated successful editing (supported by priority application), and Sharma et al demonstrated successful editing including a deaminase.  The methods had been taught by  Martin-Ortigosa et al in view of Vianna et al and Romano et al, and by Takenaka et al and Sharma et al, thus are routine methods. 
In addition, the specification only provides example of using nuclease in the method, does not provide example of using deaminase.  
Therefore, the claim would have been obvious to one ordinary skill in the art. 

New claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Martin-Ortigosa et al and Vianna et al and Romano et al, as applied to claim 1 above, and further in view of Dhir et al (Optimization and transformation of Arundo donax L. using particle bombardment. African Journal of Biotechnology Vol. 9, 6460-6469, 2010). 
Claim 1 has been analyzed above. 
Claim 23 limits claim 1, wherein in the bombarding, a stopping plate is set on the gene gun so that a distance between the stopping plate and the shoot apex is in a range of 6 cm or less.  
As analyzed above, Martin-Ortigosa et al teach bombarding explant by using gene gun, but  
Martin-Ortigosa et al in view of Vianna et al and Romano et al are silent regarding the specific parameters. 
Dhir et al teach bombarding plant tissue, a stopping plate is set on the gene gun so that a distance between the stopping plate and the target tissue is in a range of 3, 6, 9 and 12 cm (p6463, left col, 1st para).  3 cm and 6 cm read reads on “6 cm or less”.  
Dhir et al demonstrated success in bombardment (p6462, left col, 3rd to 4th para; whole right col)
st para).  
Thus, one ordinary skill in the art would have recognized that 6 cm or less had been a proven  distance of the stopping plate and the target tissue as demonstrated by Dhir et al for successful bombardment, and been motivated to use such distance to perform bombardment in the method as taught by Martin-Ortigosa et al in view of Vianna et al and Romano et al, and/or to optimize the distance also as taught by Dhir et al, to achieve the expected or improved result.  The expectation of success would have been high, because the distance was proven by Dhir et al. 

New claims 24 and dependent claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Martin-Ortigosa et al in view of Vianna et al and Romano et al, as applied to claim 1 above, and further in view of Yang et al (Control of Rice Embryo Development, Shoot Apical Meristem Maintenance, and Grain Yield by a Novel Cytochrome P450.  Molecular Plant. 6:1945–1960, 2013).  
Claims 1 has been analyzed above. 
Claim 24 is objected as analyzed above. Claim 24 is interpreted as limiting claim 1, further comprising exposing the shoot apex of the plant by removing tissues, wherein the tissues removed in the exposing the shoot apex are: 
(i) for the embryo of the fully mature seed, an endosperm, a coleoptile, a leaf primordium, and an excess of a scutellum of the fully mature seed; or 
(ii) for the shoot apex of the young bud of the tuber, a tuber and a leaf primordium of the young bud of the tuber.   
Claim 5 limits claim 24, wherein the shoot apex of the plant is the shoot apex of the embryo of the fully mature seed.   
Martin-Ortigosa et al teach that the surrounding tissues structures are removed to expose the meristem ([0033]. Fig2 A-D).   Fig2 shows that all of the surrounding tissues structures are removed.  
Martin-Ortigosa et al in view of Vianna et al and Romano et al are silent on the surrounding tissues comprising endosperms, coleoptiles, leaf primordia, and 54scutellum.  
Yang et al teach that meristem, endosperms, coleoptiles, leaf primordia, and 54scutellum are different tissues differentiated from embryo (p1945, right col, 1st para; p1946, left col, 2nd and 3rd para, right col. 3rd para). 
Thus, in view of Yang et al, Martin-Ortigosa et al removed all surrounding tissues, thus the apex is fully exposed, an advantage for bombardment by using gene gun.  Thus, Martin-Ortigosa et al in view of Yang et al teach the limitation of claim 24 (i) and claim 5. 
Therefore, one ordinary skill in the art would have realized that endosperms, coleoptiles, leaf primordia, and 54scutellum are surrounding tissues of shoot apex as taught by Yang et al, and been motivated to remove them as taught by Martin-Ortigosa et al to expose shoot apical meristem/shoot apex as taught by Martin-Ortigosa et al, to bombard shoot apex using a gene gun as taught by Martin-Ortigosa et al, to achieve the expected result of transformation and editing. The expectation of success would have been high because Martin-Ortigosa et al demonstrated such success (supported by priority application). 
Therefore, the claims would have been obvious to one ordinary skill in the art.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin-Ortigosa et al in view of Vianna et al and Romano et al, as applied to claims 1 and 24 above, and further in view of Teper-Bamnolker et al (Release of Apical Dominance in Potato Tuber Is Accompanied by Programmed Cell Death in the Apical Bud Meristem. Plant Physiology, Vol. 158, pp. 2053–2067, 2012).  
Claims 1 and 24 have been analyzed above. 

As analyzed above, Martin-Ortigosa et al in view of Vianna et al and Romano et al teach bombarding and editing shoot apex of seed and demonstrated success.  
Romano et al additionally teach a method of editing/transforming potato plant by particle bombardment (p198, title, abstract).  Romano et al teach using shoots (comprising shoot apex) from tubers for transformation (p201, right col, last para; p202, left col, 1st para).  
Martin-Ortigosa et al in view of Vianna et al and Romano et al are silent on removing a tuber and a leaf primordium of the young bud of the tuber.  
Teper-Bamnolker et al teach that young buds are growing from tubers (p2054, figure 1). The buds have apical meristems (p2055, right col, 3rd para). Leaf primordia cover the meristem, and the tuber is the base of the meristem (p2056, left col, 2nd para; figure 4).  Thus, Leaf primordia and tuber are surrounding tissues of the meristem.  Removing those surrounding tissues leads to fully exposed apex, an advantage for bombardment by using gene gun.  Thus, Romano et al in view of Teper-Bamnolker et al teach the limitation of claim 24 (ii) and claim 6. 
Thus, tuber (comprising shoot apex) transformation and editing can be achieved by bombardment as taught and demonstrated by Romano et al, so that bombardment of tuber is a known method. 
One ordinary skill in the art would have been motivated to apply the known method of bombarding shoot apex as taught by Martin-Ortigosa et al into tuber plant like potato, or to modify the method of Romano et al by incorporating the structure and step of Martin-Ortigosa et al, to bombard shoot apex of young tuber, to achieve the expected result as both Martin-Ortigosa et al and Romano et al did.  
Martin-Ortigosa et al in view of Vianna et al, Romano et al, and Teper-Bamnolker et al. 
The expectation of success would have been high because: Martin-Ortigosa et al and Vianna et al demonstrated successful editing shoot meristem by particle bombardment, and demonstrated the advantage of exposing the apex tissue for bombardment; and Romano et al further demonstrated successful editing potato tuber by particle bombardment, the tuber comprises shoot apex.  The methods are routine as analyzed above. 
In addition, the specification only provides example of bombarding shoot apex of an embryo of fully mature seed, does not provide example of bombarding shoot apex or young bud of tuber. 
Therefore, the claim would have been obvious to one ordinary skill in the art. 


Response to Arguments
Claim Rejections - 35 USC § 112 
Claim 7 has been canceled. Thus, the rejections are withdrawn. 

Claim Rejections - 35 U.S.C. § 103 	 
Claim 1 has been significantly amended; claims 5-6 are amended to depend on new claim 24, claims 21-24 are newly added. 
Thus, the rejections, including the separate rejections to the dependent claims, are newly made.  The arguments to the previous rejections are not applicable. 

The argument about the para [0089]-[0090] is not persuasive.  The priority applications, as a whole, disclosed and taught the subject matter of combination of bombarding L2 layer of shoots with nuclease for editing.  
In addition, in this office action, priority application DE102015006335, filed 5/19/2015; priority application DE 102015014252, filed 11/5/2015, are cited by the examiner.  Thus, the teaching of Martin-Ortigosa is fully supported by the priority applications. The cited priority applications demonstrated the success in the examples as analyzed above. 


Conclusion 
No claim is allowed. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/Wayne Zhong/					 
Examiner, Art Unit 1662